Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant argues the combination of Furnish in view of Ben Oren fails to teach that the cutter is disposed distal beyond the second set of optical fibers. The Examiner respectfully disagrees. Furnish discloses a first set of fibers that extend to the distal end along with a lumen and a second set of fibers that extend toward the distal end but stop before the end and have a lens or mirrors that allow for emission in a direction transverse the longitudinal length. It is noted that the second set of fibers do not go all the way to the distal end. Ben Oren discloses a first set of fibers as a distal end and a cutter that extends to the distal end of the device near the first set of fibers. It is further noted that the claims state that the cutter extends a select distance from the second set of fibers but fails to provide a specific distance.  As previously cited, adding the distal end cutter of Ben Oren to the device of Furnish would provide for a cutter that extends from the distal end of the device at the location of the first fibers and distal to the second fibers by a select distance. Therefore the rejections stand.  

/REX R HOLMES/Primary Examiner, Art Unit 3792